Justice BAER,
dissenting.
I respectfully dissent from the Court’s order striking Michael W. Beyer’s name from the primary ballot for the Democratic Party nomination for the Office of Representative in the General Assembly for the 131st Legislative District. While I find it reasonable for this Court to pronounce prospectively that a candidate may only designate his occupation as “lawyer” or “attorney” on a nomination petition and a statement of financial interest when he or she is an attorney on active status, who has passed the bar exam and is in good standing, neither a majority of this Court nor the Commonwealth Court has ever made such a declaration. Absent such directive, and in view of the fact that the Commonwealth Court made a specific factual finding that Beyer had no intent to deceive the electorate by listing his occupation as “lawyer,” but rather believed that he was a lawyer because he had studied law and graduated from law school, I dissent from the Court’s conclusion that Beyer made a knowing and material misrepresentation warranting the striking of his name from the ballot.